Citation Nr: 9931005	
Decision Date: 10/29/99    Archive Date: 11/04/99

DOCKET NO.  98-20 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for service-connected 
post-traumatic stress disorder (PTSD), currently rated at as 
30 percent disabling.  



REPRESENTATION

Appellant represented by:	North Carolina Division of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Joseph W. Spires, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1969 to December 
1971.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1998 rating decision of the RO.  

The Board notes that, in the veteran's substantive appeal, he 
stated that he was currently unable to work due to the 
severity of his condition.  This additional claim, for total 
disability rating based on individual unemployability due to 
service-connected disability, is referred to the RO for 
appropriate action.  



REMAND

In a January 1999 Supplemental Statement of the Case, the RO 
listed, as evidence considered, outpatient treatment reports 
from January 1997 to October 1998 from the Richmond, Virginia 
VA Medical Center.  However, it does not appear that these 
records have been associated with the claims folder.  The 
veteran has reported that he has received outpatient 
treatment since July of 1996.  

Additionally, although the record indicates that the veteran 
receives Social Security benefits related to a disability, 
the records have not been associated with the claims folder.  

Therefore, as the record indicates that not all the relevant 
evidence is associated with the claims folder, the RO should 
attempt to gather this evidence.  

In light of the foregoing, the Board is REMANDING this case 
to the RO for the following action:

1.  The RO should take appropriate steps 
to contact the veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all VA 
and non-VA health care providers who have 
treated him for PTSD since service.  
After obtaining any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Specifically, the RO should attempt to 
obtain the outpatient treatment reports 
from January 1997 to October 1998 from 
the Richmond, Virginia VA Medical Center.  

2.  The RO should obtain copies of any 
decision that awarded the veteran Social 
Security benefits as well as the medical 
records on which the decision was based.  

3.  The RO should schedule the veteran 
for a VA examination to determine the 
current severity of the service-connected 
PTSD.  All indicated tests must be 
conducted.  The claims folder should be 
made available to and reviewed by the 
examiner.  It is requested that the 
examiner review the veteran's medical 
records, interview the veteran and record 
a history of his symptoms and 
characterize the severity of the symptoms 
in light of the rating schedule for 
mental disorders.  A complete rationale 
for each opinion expressed must be 
provided.  The report of the examination 
should be associated with the veteran's 
claims folder.  

4.  After undertaking any additional 
indicated development, the RO should 
review the veteran's claim.  Due 
consideration should be given to all 
pertinent laws and regulations.  If the 
benefit sought on appeal is not granted, 
the veteran and his representative should 
be issued a supplemental statement of the 
case, and be given an opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).  


